Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  “signals” in line 2 should read “signal”; and “the optical tap input” should read “the output”.
.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  “terminal body” in line 2 should read “tap terminal”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  “the environmentally sealed body” in line 2 should read “tap terminal”.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  “the plurality of de-mateable fiber optic connection” should read “a plurality of de-mateable fiber optic connection”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 –  12 are rejected under 35 U.S.C. 103 as being unpatentable over Gall et al. (U.S. PG Pub. # 2006/0245687 A1) in view of Bund et al. (U.S. PG Pub. # 2016/0154184 A1).
In Re claims 2 – 5, 7, 9, 10 and 12, ‘687 teaches an optical tap distribution system comprising:
a tap terminal (403) configured to receive an optical signals at an input (F4x, 1001), to pass the optical signal to an optical tap pass-through output (f4x, 1003), and to tap a portion of the optical signal to an optical drop output (f4a);
a first fiber optic connection location optically coupled to the optical tap input (pars. 0054 and 0058);  
a second fiber optic connection location optically coupled to the optical tap pass-through output (pars. 0054 and 0058); and
a third fiber optic connection location optically coupled to an optical drop output (pars. 0054 and 0058);
wherein the first fiber optic connection location is provided directly at the terminal body (par.0058);
wherein the first fiber optic connection location is provided at an end of a tether (from TS1 to TS2) extending from the terminal body;
wherein the third fiber optic connection location is one of a plurality of fiber optic connection locations defining respective optical drop outputs (f4a – f4d, pars. 0054 and 0058);
wherein the tap terminal is one of a plurality of tap terminals that are daisy-chained together with tethers along one fiber line with the tap input of a downstream one of the optical tap terminals optically coupled to the tap pass- through output of an immediately upstream one of the optical tap terminals (fig. 11);
 a distribution terminal, which includes:
an input to a tap (f4x at ts2);
a plurality of fiber optic connection output locations mechanically coupled to the tap (pars. 0054 –58);
 and
an optical power splitter (1007, 1009) disposed within the tap, the optical power splitter having a splitter input that is optically coupled to the input of the tap, and the optical power splitter having a plurality of splitter outputs that are optically coupled to the fiber optic connection output locations (fig. 10).

‘687 is silent to an environmentally sealed body, the connectors being hardened, adapters, and de-matable fiber optic connections.

‘184 teaches a hardened de-matable connector (100, par. 0033, 0154) used to connect to an environmentally sealed body (enclosure 1000) at a multitude of ports (1010) which are seated into adapters 1120 (fig. 6a).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an enclosure and connectors as taught by ‘184 as the tap terminal of ‘687 whereby the tap 1007 and splitter 1009 of ‘687 are within enclosure 1000 and the ports of 1000 serve as tap input, tap pass-through and drop output of which are connected to hardened connectors 100 and wherein this configuration is repeated for each of TS1 – TS4 of ‘687, so as to allow for an environmentally sealed tap terminal system and ensuring convenience of easy connect and disconnect by a service technician during service or repair thus creating a robust system.

In Re claims 6,  8 and 11, the previous combination teaches a hardened plurality of de-mateable fiber optic connection as discussed above but is silent to wherein no additional splitting other than the tapping of the portion of the optical signal is provided within the tap terminal; or wherein the tap terminal includes only one tap drop output.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the previous combination to have no additional splitting other than the tapping of the portion of the optical signal is provided within the tap terminal of the previous combination so as to form a more compact distribution system thus making it more versatile as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874